DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 29, 2022:
Claims 1-20 are pending. Claims 16-20 have been withdrawn from further consideration. 
The previous drawing objections are withdrawn in light of the replacement drawings.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Drawings
The drawings were received on November 29, 2022.  These drawings are acceptable.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069).
Regarding Claim 1, Geva teaches an activatable battery (lines 67-68) comprising a cathode, an anode and separators therebetween (lines 55-65) (i.e. a separator layer disposed between said anode and said cathode and being in contact with said anode and said cathode and the anode, separator and cathode being disposed on top of one another to form an electrode cell) wherein a nickel platelet has a lithium layer on one side, and an acetylenic carbon black layer on the other side serving as both anode, cathode and connection therebetween (i.e. the anode comprises a lithium layer) (lines 56-65) a liquid electrolyte (Fig. 2, #21) separated from the anode, cathode and separator (Fig. 2, #15) wherein the electrolyte is provided in a shatterable vessel (Fig. 1, #20) (i.e. an apparatus receiving said electrolyte) the shattering of which activates the battery (abstract) by contacting the components of the battery with said electrolyte (lines 130-132) (i.e. configured to liberate said electrolyte to activate the battery by causing said electrolyte to come into contact with said separator layer wherein the electrolyte penetrates through the separator layer to cause electrical conductivity of the cell, electrically connecting the anode and cathode to one another).
Geva does not teach a film comprising carbon nanotubes.
However, Jiang et al. teaches a cathode of lithium ion battery wherein the cathode comprises an unsupported carbon nanotube film (i.e. a cathode including elemental carbon and being formed of a film formed of carbon nanotubes) (Para. [0025], [0045] and Claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]). 
	Geva et al. does not explicitly teach said anode, separator and cathode stamped out or cut off together from a sandwich composite.
	However, the limitation regarding the method of producing the electrode cell is a product by process limitation. The manner in which the product is formed (via stamping out or cutting off together from a sandwich composite) is a product by process limitation which does not further limit the claimed product formed. Thus, the method does not limit the electrode cell of the activatable battery. 
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 2, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Jiang et al. further teaches the carbon nanotubes are joined end to end by only van der Waals attractive force (Para. [0021], [0025]) (i.e. said carbon nanotubes are joined to one another only by interactions between said carbon nanotubes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Regarding Claims 3-7, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Jiang et al. further teaches the carbon nanotube film can be a substantially pure structure of the carbon nanotubes, with few impurities (i.e. about 100% by weight carbon nanotubes). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Accordingly, the weight % of the carbon nanotubes would be either (a) expected to be about 100 weight % of the film or (b) differences in the weight % of the carbon nanotubes forming the film would be slight differences in ranges that would be obvious. 
With respect to (a): The reasons regarding inherency is that the carbon nanotube film is substantially pure with few impurities and thus, would inherently be about 100 % by weight. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II). Thus, the range would be within the claimed ranges (more than 99% by weight of said carbon nanotubes). 
With respect to (b): If is shown that such characteristics are not expected, then any differences regarding the percent by weight of carbon nanotubes would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claims 8, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches a lithium layer of about 0.2 mm thickness serves as an anode (i.e. said anode is further a film).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Planchat et al. (US 4,830,936).
Regarding Claim 9, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches a plurality of cells each being formed of an anode, cathode and separator layer (lines 6-9 and lines 57-63).
Geva does not explicitly teach a cathode of one electrode cell being connected to a cathode of another electrode cell and an anode of one electrode cell being electrically connected to an anode of another electrode cell or a cathode of one electrode cell being connected to an anode of another electrode cell. 
However, Planchat et al. teaches an activatable electrochemical cell (lines 6-8) comprising metal spacers (Fig. 2A, #32) electrically connecting cathodes of two different cells (Fig. 2A, #22) (Col. 3, lines 23-29) and metal spacers (Fig. 2B, #35) electrically connecting anodes of different cells (Fig. 2B, #20) (Col. 3, lines 31-35) (i.e. in at least two electrode cells a cathode of one cell is electrically connected to a cathode of another cell and a cathode of one cell is electrically connected to an anode of another cell).
The combination of the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva would yield the predictable result of providing a multi-cell, electrically connected stack (see Planchat et al. – Col. 3, lines 5-9 & Geva lines 64-68) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva, as the combination would yield the predictable result of the connected stack of electrochemical cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 10, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 9 as explained above.
Geva further teaches a plurality of cells each being formed of an anode, cathode and separator layer (lines 6-9 and lines 57-63) wherein an insulating O-ring (Fig. 2, #19) serves to separate individual cells from each other reducing current leakage (lines 92-94) (i.e. a cathode and anode of adjacent electrode cells are electrically insulated from one another by an insulator).
Geva does not explicitly teach a cathode of one electrode cell being connected to a cathode of another electrode cell and an anode of one electrode cell being electrically connected to an anode of another electrode cell.
However, Planchat et al. teaches an activatable electrochemical cell (lines 6-8) comprising metal spacers (Fig. 2A, #32) electrically connecting cathodes of two different cells (Fig. 2A, #22) (Col. 3, lines 23-29) and metal spacers (Fig. 2B, #35) electrically connecting anodes of different cells (Fig. 2B, #20) (Col. 3, lines 31-35) (i.e. in at least two electrode cells a cathode of one cell is electrically connected to a cathode of another cell and a cathode of one cell is electrically connected to an anode of another cell).
The combination of the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva would yield the predictable result of providing a multi-cell, electrically connected stack (see Planchat et al. – Col. 3, lines 5-9 & Geva lines 64-68) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva, as the combination would yield the predictable result of the connected stack of electrochemical cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Descroix et al. (US 4,756,984).
Regarding Claims 11 and 12, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches the reserve cell is of the thionyl-chloride lithium type (i.e. the electrolyte includes thionyl chloride). 
Geva does not explicitly teach an electrolyte salt.
However, Descroix et al. teaches an activatable battery of the lithium thionyl chloride type (Col. 1, lines 44-45) comprising an electrolytic salt of lithium tetrachloroaluminate (Claim 1 and Col. 1, lines 59-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium tetrachloroaluminate electrolyte salt of Descroix et al. for use in lithium thionyl chloride type battery electrolyte solution, as combining equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Babai et al. (US 4,499,160).
Regarding Claim 13, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
 Geva does not teach the separator layer is formed of or includes a nonwoven.
	However, Babai et al. teaches an activatable reserve cell (Col. 1, lines 62-67) wherein the electrolyte consists of thionyl chloride (Col. 2, lines 12-13) wherein the separator comprises nonwoven glass (Col. 4, lines 1-5) (i.e. a nonwoven).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Geva to incorporate the teaching of the nonwoven glass as taught by Babai et al., as it assures no direct contact between the cathode and anode is possible (Col. 5, lines 40-43) and allows good ionic conductivity (Col. 4, lines 64-66).
Regarding Claim 14, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 13 as explained above.
 Geva does not teach the separator layer is formed of or includes a nonwoven.
	However, Babai et al. teaches an activatable reserve cell (Col. 1, lines 62-67) wherein the electrolyte consists of thionyl chloride (Col. 2, lines 12-13) wherein the separator comprises nonwoven glass (Col. 4, lines 1-5) (i.e. the nonwoven includes glass fibers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Geva to incorporate the teaching of the nonwoven glass as taught by Babai et al., as it assures no direct contact between the cathode and anode is possible (Col. 5, lines 40-43) and allows good ionic conductivity (Col. 4, lines 64-66).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Straver (US 2004/0197640) in view of Geva (GB 2192482A) and Jiang et al. (US 2016/0028069).
Regarding Claim 15, Straver teaches a reserve battery of the lithium thionyl chloride type (Para. [0055]) providing battery ignition (i.e. an electronic igniter assembly comprising an electronic igniter being supplied with electric power by the activatable battery) (Para. [0014]).
Straver does not teach the activatable battery of claim 1.
However, Geva teaches an activatable battery (lines 67-68) comprising a cathode, an anode and separators therebetween (lines 55-65) (i.e. a separator layer disposed between said anode and said cathode and being in contact with said anode and said cathode) wherein a nickel platelet has a lithium layer on one side, and an acetylenic carbon black layer on the other side serving as both anode, cathode and connection therebetween (i.e. the anode comprises a lithium layer) (lines 56-65) a liquid electrolyte (Fig. 2, #21) separated from the anode, cathode and separator (Fig. 2, #15) wherein the electrolyte is provided in a shatterable vessel (Fig. 1, #20) (i.e. an apparatus receiving said electrolyte) the shattering of which activates the battery (abstract) by contacting the components of the battery with said electrolyte (lines 130-132) (i.e. configured to liberate said electrolyte to activate the battery by causing said electrolyte to come into contact with said separator layer wherein the electrolyte penetrates through the separator layer to cause electrical conductivity of the cell, electrically connecting the anode and cathode to one another).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Straver to incorporate the teaching of Geva as the battery type of Geva is used as electric power supply in shells, and the activatable kinetic weight of the battery is suitable for the firing of projectiles (lines 103-110).
Straver as modified by Geva does not teach a film comprising carbon nanotubes.
However, Jiang et al. teaches a cathode of lithium ion battery wherein the cathode comprises an unsupported carbon nanotube film (i.e. a cathode including elemental carbon and being formed of a film formed of carbon nanotubes) (Para. [0025], [0045] and Claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art references do not teach or suggest an electrode cell formed by an anode, a separator and a cathode disposed on top of one another by stamping out or cutting off together from a sandwich composite. 
Examiner respectfully disagrees. Regarding Claim 1, Geva teaches an activatable battery (lines 67-68) comprising a cathode, an anode and separators therebetween (lines 55-65) (i.e. a separator layer disposed between said anode and said cathode and being in contact with said anode and said cathode and the anode, separator and cathode being disposed on top of one another to form an electrode cell. The limitation regarding the method of producing the electrode cell is a product by process limitation. The manner in which the product is formed (via stamping out or cutting off together from a sandwich composite) is a product by process limitation which does not further limit the claimed product formed. Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray.
Examiner argues Jiang teaches away from a cathode, a separator and an anode disposed on top of one another for form an electrode cell as the layers are separate to keep a certain distance from one another. 
Examiner respectfully disagrees. The argument is not commensurate in scope with the rejection of record as Jiang is relied upon for teaching a cathode comprising an unsupported carbon nanotube film. There is no teaching away from the modification of incorporating an unsupported carbon nanotube film with Geva et al. or a teaching that incorporating an unsupported carbon nanotube film with Geva et al. would result in an inoperable activatable battery cathode (i.e. it would not render Geva unsatisfactory for its intended purpose) or change the principle of operation of the activatable battery of Geva. Thus the argument is not persuasive, and the rejection of record is maintained.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729